DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4-15-2021 have been fully considered but they are not persuasive.            The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph remains because the claim should cite “wherein the organic solvent comprises the cyclic carbonate, the chain carbonate and further comprises a carboxylic acid ester” or “wherein the organic solvent further comprises a carboxylic acid ester” because claim 1 from which the claim depends from already cites that the organic solvent comprises the cyclic carbonate and the chain carbonate.           The rejection of claim(s) 1, 4, 7-8 and 10 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (WO 2018/227689, translation) because Yi et al. is considered a 35 U.S.C. 102(a)(2) reference which can be used for a a 35 U.S.C. 102 rejection.  This application contains two inventors (Shushi Dou and Zijun Xu) that are not cited on the reference.  Yi et al. (WO 2018/227689) contains two inventors (Li Hao or Yingjie Zhan) that are not cited in the pending application.           Claims 7-8 and newly added claims 11-12 are also found rejected for the reasons cited below. Yi et al. teaches on page 26, that the electrolyte comprises an electrolyte salt and an organic solvent preferably containing a cyclic carbonate and a [teaching using 50/50 of a cyclic carbonate/chain carbonate] and the chain carboxylic acid ester can comprise methyl propionate, etc. [teaches claims 7-8].
Election/Restrictions
Applicant’s election without traverse of an electrolyte comprising an A) an organic solvent comprising: i) propylene carbonate, ii) ethyl methyl carbonate and further comprising iii) methyl propionate; B) i) an additive A comprising Formula I-1, [R1 equals R2 equals R3 equals R4 = hydrogen and  x = y = 0 ; and m = n = 2]; specifically 1, 3-acetonitrile pyrimidine and ii) Formula I-3, [R1 = R2 = R3 = hydrogen; x = y = z equals 0 and k = m = n = 2], specifically 1, 3, 5-acetonitrile s-triazine and C) an additive B comprising a cyclic carbonate compound containing a carbon-carbon unsaturated bond and a halogen substituted cyclic carbonate compound at the same time in the reply filed on 11-2020 and 1-18-2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (WO 2018/227689, translation).          Yi et al. teaches on pages 6-7 of the translation, an electrolyte comprising an additive represented by I-1, I-2 and I-3 which is present in an amount of 0.001-10mass% and preferably 0.1-3.5 mass % [teaches 0.1-3.5 mass% of additive A cited in claim 1]. Yi et al. teaches on pages 33-35 of the translation, additive A shown as I-1, I-2 and I-3 and specifically showing A1 and A13 [teaching claim 4]. Yi et al. teaches on page 7, that the electrolyte further comprises additive A, which contains an unsaturated bond selected from a cyclic carbonate compound, halogen-substituted cyclic carbonate [teaches 0.1-10 mass percent of additive B comprising a cyclic carbonate compound containing a carbon-carbon unsaturated bond or a halogen substituted cyclic carbonate].  Yi et al. teaches on page 26, that the electrolyte further comprises an electrolyte salt and an organic solvent preferably containing a cyclic carbonate and a chain carbonate [teaching using 50/50 of a cyclic carbonate/chain carbonate] and in addition and further comprise a chain carboxylic acid ester in which the cyclic carbonate can comprise propylene carbonate, vinyl ethylene carbonate, FEC, etc.; the chain carbonate can comprise ethyl methyl carbonate, etc. and the chain carboxylic acid ester can comprise methyl propionate, etc. [teaches claims 7-8].  Yi et al. teaches on page 28, a battery comprising a positive electrode, a negative electrode and the electrolyte.        Since Yi et al. teaches the same electrolyte comprising an electrolyte salt, an organic solvent comprising a cyclic carbonate and a chain carbonate and the specified additives then inherently the same electrolyte having a conductivity of 6-10 mS/cm at 25°C must also be obtained.	
Allowable Subject Matter
Claims 6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727